 



Exhibit 10.4
Form of Indemnity Agreement effective on or as of June 29, 2005 entered into
between Nortel
Networks Corporation and each of the following Directors: Harry J. Pearce,
Ronald W. Osborne,
Richard D. McCormick, John A. MacNaughton, James B. Hunt, Jr. and Jalynn H.
Bennett.



--------------------------------------------------------------------------------



 



(NORTEL LOGO) [t17377t1750100.gif]
[insert name and address of Director]
Indemnity
                         In consideration of your service or continued service
in any of the following capacities:

  •   as a director of Nortel Networks Corporation (the “Corporation”);     •  
as an officer of the Corporation;     •   as a director of any other entity to
the extent that you are serving in such capacity at the request of the
Corporation (and the Corporation hereby confirms its request that you serve as a
director of Nortel Networks Limited (“NNL”)) or     •   as an officer of any
other entity to the extent that you are serving in such capacity at the request
of the Corporation,

such capacities referred to herein as the “Indemnified Capacities”, the
Corporation with full power and authority to grant an indemnity valid and
binding upon and enforceable against it in the terms hereinafter contained,
hereby agrees to indemnify you to the full extent contemplated by this
agreement.

1.     Scope of Indemnity

    (a)     The Corporation shall indemnify and hold you harmless for the full
amount of any “Cost” (as hereinafter defined) reasonably incurred by you in
connection with any “Proceeding” (as hereinafter defined) that may be made or
asserted against or affecting you or in which you are required by law to
participate or in which you participate at the request of the Corporation or in
which you choose to participate (based on your reasonable belief that you may be
subsequently named in that Proceeding or any Proceeding related to it) if it
relates to, arises from or is based on your service in an Indemnified Capacity,
in any case whether or not you have been named (an “Indemnified Claim”).
    (b)     Subject to the terms hereof and any applicable policy of the
Corporation relating to the reimbursement of expenses, the Corporation shall
also indemnify and hold you harmless for the full amount of any other Cost
reasonably incurred by you or to which you are subject if it relates to, arises
from or is based on your service in an Indemnified Capacity (provided however
that you shall not be entitled to indemnification in respect of any tax assessed
on your income). Subject to the terms of any applicable policy of the
Corporation, the Corporation shall also reimburse you for reasonable legal fees
that you incur in connection with your retaining separate counsel in respect of
a matter being considered by the board of directors of the Corporation.



--------------------------------------------------------------------------------



 



- 2 -

  (c)   For the purposes of this agreement:

  (i)   “Indemnified Amount” means any amount which the Corporation is obliged
to pay pursuant hereto;     (ii)   “Cost” means all injury, liability, loss,
damage, charge, cost, expense, fine or settlement amount whatsoever which you
may reasonably incur, suffer or be required to pay (including, without
limitation, all reasonable legal and other professional fees as well as all
out-of-pocket expenses for attending discoveries, trials, hearings and
meetings); and     (iii)   “Proceeding” means any claim, action, suit,
application, litigation, charge, complaint, prosecution, assessment,
reassessment, investigation, inquiry, hearing or proceeding of any nature or
kind whatsoever, whether civil, criminal, administrative or otherwise.

2.     Procedure for Making a Claim

  (a)   If you wish to make any claim for payment of an Indemnified Amount to
you by the Corporation hereunder, you shall deliver a written notice of such
claim for payment to the Corporation, together with reasonable details and
supporting documentation with respect to such claim (such written notice,
together with such details and documentation, referred to herein as an
“Indemnification Notice”).     (b)   Subject to obtaining any required court
approval, the Corporation shall pay all Indemnified Amounts arising in
connection with the matters described in the Indemnification Notice to you (or
as you may direct) no later than 30 days after the date on which you deliver an
Indemnification Notice on account of any such Indemnified Amount to the
Corporation.     (c)   The Corporation shall pay all Indemnified Amounts within
the time period contemplated in this Section 2, subject to Section 6 hereof.

3.     Notice of Claim

  (a)   Notice to Corporation

              If you become aware of any Indemnified Claim or reasonably expect
that an Indemnified Claim will be made, you will give the Corporation notice in
writing promptly of such Indemnified Claim or potential Indemnified Claim.

  (b)   Notice to Director or Officer

              If the Corporation becomes aware of any Indemnified Claim or
reasonably expects that an Indemnified Claim will be made, the Corporation will
give you notice in writing promptly of such Indemnified Claim or potential
Indemnified Claim.



--------------------------------------------------------------------------------



 



- 3 -

4.     Defence of Action

  (a)   By Corporation

              The Corporation shall at its expense and in a timely manner
contest and defend against any Indemnified Claim (other than an Indemnified
Claim brought by the Corporation or any of its subsidiaries) and take all such
steps as may be necessary or proper therein to prevent the resolution thereof in
a manner adverse to you, including the taking of such appeals as counsel to the
Corporation may advise are likely to succeed in the circumstances (which opinion
shall be in writing and a copy thereof provided to you). In this regard, the
Corporation will keep you fully informed on a timely basis of all steps and
developments relating to the foregoing. The Corporation shall not agree to any
settlement on your behalf without your written consent.

  (b)   By Director

              Notwithstanding Section 4(a) hereof, you will be entitled to
assume carriage of your own defence relating to any Indemnified Claim (and for
greater certainty, the full amount of reasonable expense you incur in connection
with such defence shall be an Indemnified Amount) if:

  (i)   the Corporation does not in a timely manner:

  (A)   undertake appropriate action; or     (B)   take such legal steps as may
be from time to time required to properly defend against any such claim; or

  (ii)   in the reasonable opinion of your counsel (which opinion shall be in
writing and a copy thereof provided to the Corporation) your interests in
respect of the relevant matter conflict with the interests of the Corporation in
respect of such matter or with the interests of any other director or officer of
the Corporation in respect of whose defence the Corporation has carriage;

      provided that:

  (i)   you shall not agree to settle any Indemnified Claim without the prior
written consent of the Corporation (unless you have a reasonable belief that the
Corporation will not satisfy its obligations to you hereunder if the Indemnified
Claim proceeds); and     (ii)   if the Indemnified Claim would be covered by
insurance maintained by the Corporation, you shall comply with the applicable
conditions of such coverage (provided however, that failure to so comply shall
not relieve the Corporation of its obligation to indemnify you hereunder).



--------------------------------------------------------------------------------



 



- 4 -



5.     Former Directors and Officers

    (a)     You shall continue to be entitled to indemnification and advances
hereunder in accordance with the terms hereof with respect to Indemnified
Claims, even though you may no longer be acting in an Indemnified Capacity.
    (b)     You and your advisors shall at all times be entitled to review
during regular business hours all documents, records and other information with
respect to the Corporation or any entity in which you acted in an Indemnified
Capacity which are under the Corporation’s control and which may be reasonably
necessary in order to defend yourself against any Proceeding that relates to,
arises from or is based on your service in an Indemnified Capacity, provided
that you shall maintain all such information in strictest confidence except to
the extent necessary for your defence.

6.     No Obligation to Pay Indemnities Prohibited by Law

    (a)     Notwithstanding anything contained herein, the Corporation shall not
pay any Indemnified Amount hereunder if the payment of such amount would be
prohibited under the provisions of the Canada Business Corporations Act (the
“CBCA”) or otherwise by law.
    (b)     Without limitation to Section 6(a), you acknowledge that the CBCA
prohibits the Corporation from indemnifying you unless you:

  (i)   acted honestly and in good faith with a view to the best interests of
the Corporation or, as the case may be, of NNL or any other entity to the extent
that you are serving as a director or officer of that entity at the request of
the Corporation; and     (ii)   in the case of a criminal or administrative
action or proceeding that it enforced by a monetary penalty, you had reasonable
grounds for believing that your conduct was lawful (each of (i) and (ii) a
“Condition”).

    (c)     If the Corporation pays an Indemnified Amount which it is prohibited
from paying by law (as determined by a court or administrative tribunal of
competent jurisdiction in a final judgment that has become non-appealable), then
such amount shall be deemed to have been an advance of Costs by the Corporation
to you and upon written request by the Corporation, you shall repay such amounts
to the Corporation. For greater certainty, it is acknowledged that the
Corporation shall advance Costs to you or on your behalf in connection with an
Indemnified Claim prior to the resolution of the merits of any action, provided
that if a court or administrative tribunal of competent jurisdiction in a final
judgment that has become non-appealable determines that you do not fulfill
either of the Conditions, you shall repay such amounts to the Corporation.

7.     Court Approval

    (a)     If the Corporation is required under applicable law to obtain the
approval of the court in order to pay any Indemnified Amount, the Corporation
shall seek such approval forthwith upon demand by you for indemnification or
advance.



--------------------------------------------------------------------------------



 



- 5 -

    (b)     In the event of a dispute under this agreement, the Corporation
shall apply to the court to approve a payment under this agreement forthwith
upon receiving a written request from you to do so.

8.     Insurance

              The Corporation will advise you promptly after it becomes aware of
any material change in or withdrawal or lapse in coverage of any insurance
policy of the Corporation’s existing directors and officers, details of any
claim made under such a policy and the triggering of any extended reporting
period applicable to any such policy.

9.     Enurement

              This indemnity and the benefit of the obligations of the
undersigned hereunder shall inure to the benefit of you, your heirs, estate,
executors and administrators and shall be binding upon the Corporation’s
successors and assigns.

10.     Previous Indemnities

              This indemnity supersedes and replaces all prior indemnities
entered into between the Corporation and you with respect to the subject matter
of this indemnity, provided however, that nothing in this provision shall
operate to restrict in any way any indemnity to which you are entitled under the
Corporation’s by-laws or otherwise at law.

11.     Jurisdiction

              The courts of the Province of Ontario, Canada shall have exclusive
jurisdiction with respect to all matters dealing with the enforcement of or
otherwise arising out of or in connection with this indemnity, and by accepting
and relying hereon you expressly and irrevocably submit and attorn to the
exclusive jurisdiction of, and irrevocably agree to be bound by a judgment of,
any such court relating to all such matters.

12.     Notices

              Any notice permitted or required hereunder shall be made:

  (i)   to the Corporation at: Nortel Networks Corporation, 8200 Dixie Rd.,
Brampton, Ontario, L6T 5P6, Attention: Chief Legal Officer (fax 905-863-8544);
and     (ii)   to [insert name of Director]

      (or at such other address as you or the Corporation may from time to time
specify) and shall be sufficiently given if delivered personally, if sent by
mail or transmitted by fax and such notice shall be deemed to have been received
on the date it is sent (or, if not sent on a day on which the Corporation is
open for business at its head office (a “business day”), on the next business
day), except for notices sent by mail, which will be deemed to have been
received on the fifth business day following the date mailed.



--------------------------------------------------------------------------------



 



- 6 -



13.     Governing Law

              This indemnity shall in all respects be governed by and construed
in accordance with the laws of the Province of Ontario, Canada, and all
disputes, claims or matters arising out of or under it shall be governed by such
laws.
              DATED this            day of                 , 2005.

            NORTEL NETWORKS
CORPORATION
      by          Name:   [INSERT NAME]       Title:   [INSERT TITLE]          
  by          Name:   [INSERT NAME]       Title:   [INSERT TITLE]    

The undersigned accepts the foregoing indemnity and agrees to comply with the
terms and conditions set out above.

            [insert name of Director]   Witness